               Case 3:17-cv-07190-JCS Document 132 Filed 02/26/21 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   HUNTER W. SIMS III, State Bar #266039
     RYAN C. STEVENS, State Bar #306409
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4259 [Sims]
     Telephone:    (415) 554-3975 [Stevens]
 7   Facsimile:    (415) 554-3837
     E-Mail:       hunter.sims@sfcityatty.org
 8   E-Mail:       ryan.stevens@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO,
     CHRISTOPHER SAMAYOA AND EDRIC TALUSAN
11

12

13                                      UNITED STATES DISTRICT COURT

14                                   NORTHERN DISTRICT OF CALIFORNIA

15    JUDY O’NEIL, individually and as successor-      Case No. 17-cv-07190 JCS
      in-interest to Decedent KEITA O’NEIL,
16                                                     UPDATED JOINT CASE MANAGEMENT
              Plaintiff,                               CONFERENCE STATEMENT
17
              vs.                                      Hearing Date:       March 5, 2021
18                                                     Time:               2:00 p.m.
      CITY AND COUNTY OF SAN                           Place:              Courtroom F, 15th Floor
19    FRANCISCO, a municipal corporation;
      CHRISTOPHER SAMAYOA, individually                Trial Date:         October 12, 2021
20    and in his capacity as a City of San Francisco
      Police Officer; EDRIC TALUSAN,
21    individually and in his official capacity as a
      San Francisco Police Officer; and DOES 1-50,
22    inclusive,

23            Defendants.

24

25

26

27

28
      Joint CMC Statement                               1                         n:\lit\li2018\180642\01516294.docx
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
               Case 3:17-cv-07190-JCS Document 132 Filed 02/26/21 Page 2 of 3




 1           Plaintiff JUDY O’NEIL and Defendants CITY AND COUNTY OF SAN FRANCISCO,

 2   CHRISTOPHER SAMAYOA and EDRIC TALUSAN by and through their respective attorneys of

 3   record hereby submit this Updated Case Management Statement, in addition to the statement for

 4   consideration at the March 5, 2021 Further Case Management Conference.

 5                              FURTHER CASE MANAGEMENT STATEMENT

 6           Since the last Case Management Conference, Defendant Christopher Samayoa has been

 7   charged by the San Francisco District Attorney’s Office with homicide related charges for the same

 8   conduct that underlies this civil lawsuit. The Court denied Defendant Samayoa’s Motion to Stay

 9   Proceedings on January 25, 2021. (Dkt 129.) Trial is now set for October 12, 2021. (Dkt 127.)

10           With respect to the prosecution schedule for Defendant Samayoa, it is defense counsel’s

11   understanding that a preliminary hearing is set to be held on February 26, 2021. Defense counsel

12   believes the preliminary will be continued but cannot confirm this to be the case at the time of filing.

13   However, defendants expect to be able to update the Court on the status of the criminal prosecution at

14   the Case Management Conference. Nevertheless, once the preliminary hearing is held the parties

15   anticipate a trial will be set. The parties agree to keep the Court updated on the status of the criminal

16   prosecution.

17           Lastly, the parties have worked collaboratively and have completed fact discovery with the

18   exception of Officer Samayoa’s deposition. The parties have now disclosed experts. Deposition dates

19   have been set for all retained experts. The parties expect the depositions of the non-retained experts

20           ///

21           ///

22           ///

23

24

25

26

27

28
      Joint CMC Statement                                  2                           n:\lit\li2018\180642\01516294.docx
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
               Case 3:17-cv-07190-JCS Document 132 Filed 02/26/21 Page 3 of 3




 1   will be set by the Case Management Conference. The parties expect they will request a brief

 2   extension of expert discovery due to scheduling conflicts of the witnesses.

 3   Dated: February 26, 2021
 4                                                    DENNIS J. HERRERA
                                                      City Attorney
 5                                                    MEREDITH B. OSBORN
                                                      Chief Trial Deputy
 6                                                    HUNTER W. SIMS III
 7                                                    RYAN C. STEVENS
                                                      Deputy City Attorneys
 8

 9                                                 By: /s/ Hunter W. Sims III
                                                      HUNTER W. SIMS III
10                                                    Attorneys for Defendants
11
     Dated: February 26, 2021                         POINTER & BUELNA, LLP
12

13
                                                       /s/ Patrick Buelna
14                                                    PATRICK M. BUELNA
                                                      Attorneys for Plaintiff
15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Joint CMC Statement                                    3                     n:\lit\li2018\180642\01516294.docx
      O’Neil v. CCSF, et al., No. 17-cv-7190 JCS
